Third District Court of Appeal
                                State of Florida

                           Opinion filed May 19, 2021.
        Not final until disposition of timely filed motion for rehearing.

                               ________________

                              No. 3D19-2428
                        Lower Tribunal No. 18-16745
                           ________________


                People's Trust Insurance Company,
                                   Appellant,

                                      vs.

              Karla Soto Espana and Rosalinda Soto,
                                  Appellees.



    An Appeal from the Circuit Court for Miami-Dade County, Carlos
Guzman, Judge.

       Cole, Scott & Kissane, P.A., and Mark D. Tinker, and Mary Lou Cuellar-
Stilo (Tampa); Brett Frankel and Jonathan Sabghir (Deerfield Beach), for
appellant.

     Alvarez, Feltman, Da Silva & Costa, PL, and Paul B. Feltman; Legal
Armor- The People's Law Firm, and Alian M. Perez, for appellees.


Before EMAS, C.J., and LINDSEY, and BOKOR, JJ.

     LINDSEY, J.
        People’s Trust Insurance Company appeals from a final order granting

Appellees Karla Soto Espana and Rosalindo Soto’s (the “Insureds”) motion

to enforce payment of an appraisal award and entering judgment in the

amount of $25,454.44. Because People’s Trust did not fail to comply with

any conditions precedent necessary for the formation of a repair contract, we

reverse.

   I.      BACKGROUND

        In September 2017, the Insureds reported a loss due to damage to

their home caused by Hurricane Irma. The Insureds’ policy contained a

Preferred Contractor Endorsement, which the Insureds agreed to in

exchange for a premium credit. Pursuant to the Endorsement, the Insureds

agreed “that in the event of a covered loss . . . [People’s Trust] at our option

may elect Rapid Response Team, LLCTM to repair ‘your’ damaged property

as provided by the policy and its endorsements.” The Endorsement further

explains that “[w]hen [People’s Trust has] exercised our option to repair ‘your’

damaged property pursuant to this Preferred Contractor Endorsement,

[People’s Trust] will repair the damaged property with material of like kind

and quality without deduction for appreciation. Such repair is in lieu of issuing

any loss payment that would otherwise be due under the policy.” (Emphasis

added).



                                       2
      In October 2017, People’s Trust accepted coverage and exercised its

option to repair pursuant to the Endorsement. The Insureds sent People’s

Trust a Sworn Proof of Loss and agreed that “[p]ursuant to the terms of the

policy, [the Insureds are] willing to proceed with People’s Trust’s option to

repair [the] property and all covered damages.” However, a dispute arose

as to the scope of repairs.

      The Endorsement contains the following “Appraisal” provision in the

event the parties disagree on the amount of loss and scope of repairs:

            S. Appraisal, the following is added to the policy:

            Where [People’s Trust] elect[s] to repair:

            1.    If [the Insureds] or [People’s Trust] fail to agree
            on the amount of loss, which includes the scope of
            repairs, either may demand an appraisal as to the
            amount of loss and the scope of repairs. . . .

            2.    The scope of repairs shall establish the work to
            be performed and completed by Rapid Response
            Team, LLCTM. Such repair is in lieu of issuing any
            loss payment to [the Insureds] that otherwise would
            be due under the policy. . . .

      Pursuant to the above provision, People’s Trust demanded appraisal

in March 2018. The Insureds did not respond and instead sued People’s

Trust for breach of contract in May 2018 based on People’s Trust’s failure to

“(i) provide coverage for the entire covered Loss; (ii) acknowledge that




                                       3
payment for the entire Loss would be forthcoming; and/or (iii) make payment

of insurance proceeds for the entire Loss to the Insured.”

     People’s Trust again sought appraisal by filing a “Motion to Dismiss

and to Compel Appraisal, Deductible Payment, Work Authorization, and

Repairs[.]” In response, the Insureds argued that the dispute over the scope

of repairs was actually a coverage dispute, and therefore, the trial court

should resolve the dispute.1 The Insureds also argued that People’s Trust

could not enforce the Endorsement because it breached conditions

precedent by failing to provide the Insureds with documentation of Rapid

Response’s current licensure, current workers’ compensation insurance, and

commercial general liability coverage.

     The trial court denied People’s Trust’s motion to dismiss and granted

its motion to compel appraisal.2 Both parties participated in the appraisal



1
  The trial court correctly rejected this argument. See Cincinnati Ins. Co. v.
Cannon Ranch Partners, Inc., 162 So. 3d 140, 143 (Fla. 2d DCA 2014)
(“Notably, in evaluating the amount of loss, an appraiser is necessarily
tasked with determining both the extent of covered damage and the amount
to be paid for repairs. Thus, the question of what repairs are needed to
restore a piece of covered property is a question relating to the amount of
‘loss’ and not coverage.” (citing Johnson v. Nationwide Mut. Ins. Co., 828
So. 2d 1021, 1025 (Fla. 2002))).
2
    In ordering appraisal, the trial court necessarily determined the
Endorsement was enforceable because the appraisal procedure is set forth
in the Endorsement.

                                      4
process, and the appraisal panel determined the replacement cost, reflecting

the “scope of repairs” to be $24,703.45, an amount higher than either party’s

estimate.

     Despite the fact that appraisal was conducted pursuant to the

Endorsement, and the appraisal award explicitly determined the “scope of

repairs,” the Insureds filed a motion to enforce payment of the appraisal

amount. The Insureds sought payment under the “Loss Payment” provision

in the policy, even though the Endorsement explained that loss payment was

unavailable once People’s Trust elected its option to repair. The Insureds

again argued that People’s Trust could not enforce the Endorsement

because it breached the same conditions precedent the Insureds relied on

in their response to the motion to compel arbitration (failure to provide

documentation of current licensure, current workers’ compensation

insurance, and commercial general liability coverage).

     Following a hearing, the trial court entered an order granting the

Insureds’ motion to enforce payment of the appraisal award in the amount of

$25,454.44, the appraisal award plus prejudgment interest. 3 People’s Trust

appealed.


3
  In their one-count Complaint, which was never amended, the Insureds
sought damages for breach of contract. The trial court’s order did not
adjudicate the breach claim set forth in the Complaint nor did it enter a

                                     5
   II.      ANALYSIS

         We review the trial court’s construction of the insurance policy de novo.

Am. Integrity Ins. Co. v. Estrada, 276 So. 3d 905, 911 n.13 (Fla. 3d DCA

2019) (quoting Barnier v. Rainey, 890 So. 2d 357, 359 (Fla. 1st DCA 2004)).

         The issue before us involves a straightforward interpretation of the

Endorsement. As this Court has previously explained, “[t]he election-to-

repair endorsement has been an established option for various Florida

residential insurance policy forms for several years. The legal features of the

endorsement have been analyzed repeatedly by Florida’s appellate courts.

The new contract formed between the insurer’s preferred and designated

contractor under such an endorsement and the insured has been termed a

‘Drew agreement,’ a reference to Drew v. Mobile USA Ins. Co., 920 So. 2d

832 (Fla. 4th DCA 2006).” People’s Tr. Ins. Co. v. Franco, 305 So. 3d 579,

582 (Fla. 3d DCA 2020).

         On appeal, the Insureds argue there was no formation of a Drew

agreement because People’s Trust failed to comply with certain conditions

precedent. Specifically, the Insureds rely on a section in the Endorsement




judgment. In response to an order to show cause why the appeal should not
be dismissed for lack of jurisdiction, the parties filed an order entering final
judgment.

                                         6
setting forth People’s Trust’s duties after loss, which provides, in pertinent

part, as follows:

            T. Our Duties After Loss, the following section is
            added to the policy:

            [People’s Trust’s] duties after loss pertaining to
            commencement and performance of repairs are as
            follows:

            1. [People’s Trust] will instruct [Rapid Response] to
               furnish [the Insureds] with written documentation
               of current licensure . . . .

            2. [People’s Trust] will instruct [Rapid Response] to
               furnish [the Insureds] with written documentation
               of current workers’ compensation insurance and
               commercial general liability coverage . . . .

               [People’s Trust] may, at “our” option, assist [Rapid
               Response] by providing the documentation.

      Nothing in the above section indicates that these duties are conditions

precedent to the formation of the Drew agreement. See Mitchell v. DiMare,

936 So. 2d 1178, 1180 (Fla. 5th DCA 2006) (“A condition precedent is an act

or event, other than a lapse of time, that must occur before a binding contract

will arise.” (citations omitted)). In fact, under the plain language of this

section, these duties, which pertain to the “commencement and performance

of repairs,” are added to the policy only after People’s Trust selects its option

to repair under the Endorsement.




                                       7
      Moreover, there are no conditions in the portion of the Endorsement

setting forth People’s Trust’s option to elect to make repairs, which simply

provides as follows: “THIS ENDORSEMENT ALLOWS US AT OUR OPTION

TO SELECT RAPID RESPONSE TEAM, LLCTM TO MAKE COVERED

REPAIRS TO YOUR DWELLING OR OTHER STRUCTURES.” In short, all

that is needed for the Endorsement to apply is for People’s Trust to exercise

its option to repair. Under Florida law, this creates a new, binding contract

pursuant to the terms in the Endorsement. See Drew, 920 So. 2d at 835

(“[W]hen the insurer makes its election to repair, that election is binding upon

the insured and creates a new contract under which the insurer is bound .

. . .” (quoting Travelers Indem. Co. v. Parkman, 300 So. 2d 284, 285 (Fla.

4th DCA 1974))); see also Allstate Fire & Cas. Ins. Co. v. Hradecky, 208 So.

3d 184, 187 (Fla. 3d DCA 2016) (“The law in Florida is clear that to the extent

an endorsement is inconsistent with the body of the policy, the endorsement

controls.”).

      Because People’s Trust’s duties under the Endorsement to provide

certain documentation are not conditions precedent to the formation of the

repair contract, there was no basis for the Insureds’ underlying breach of

contract action. Consequently, the appraisal award, which determined the




                                       8
“scope of repairs,” should not have been transformed into a loss payment.4

We therefore reverse and remand for proceedings consistent with the terms

of the Endorsement.

     Reversed and remanded




4
  The appraisal award was not a damages determination either. See Citizens
Prop. Ins. Corp. v. Mango Hill #6 Condo. Ass’n, Inc., 117 So. 3d 1226, 1227
n.1 (Fla. 3d DCA 2013) (“‘Appraisal award’ is really a misnomer because the
appraisal panel only determines the amount of loss, not an insured’s
entitlement to any damages, prominently including coverage issues such as
whether the loss falls within the insuring clause of the policy, and whether
the loss was caused by a covered peril.”).

                                     9